Exhibit 10.1

CHENIERE ENERGY, INC.

2008 SHORT-TERM RETENTION PLAN

In order to retain the individuals identified from time to time by the
Compensation Committee as key employees or consultants of Cheniere Energy, Inc.
and its subsidiaries (the “Company”) until the end of the year, the Company
shall provide the following awards to employees and consultants designated by
the Compensation Committee:

Cash Award

Designated employees and consultants will receive a lump sum cash payment, less
all applicable tax withholding obligations, on December 1, 2008, provided that
the employee or consultant remains continuously employed or retained, as
applicable, by the Company until such date; provided further that, in the event
of a Change of Control (as defined in the Cheniere Energy, Inc. Amended and
Restated 2003 Stock Incentive Plan (the “2003 Plan”)), the lump sum cash payment
shall be payable to the employee or consultant, less all applicable tax
withholding obligations, within 30 days of the effective date of the Change of
Control.

Equity Award

Designated employees and consultants will receive a grant of Restricted Stock
under and pursuant to the terms of the 2003 Plan which shall vest in full on
December 1, 2008 pursuant to the terms of the 2003 Plan and a Restricted Stock
Grant agreement approved by the Board of Directors.